Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on 12/16/2019. Claims 1-20 are pending and examined below.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 16, 2019, was filed before the mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 2-3, 5-6, 9, 10-12, 15, and 16-18 are rejected under 35 U.S.C. 101 as being directed to an abstract idea.

	Regarding claim 1, the claim is a method but is directed to the judicial exception of an abstract idea. The claim recites obtaining consumer parameters, associating the parameters with an available vehicle by matching the vehicle criteria with the consumer parameters, obtaining current state information of a vehicle, identifying a vehicle as available if it satisfies a use case, and providing 

	
Regarding claims 2 and 5-6, 11, 17, the claims depends from the independent claims and are statutory categories of invention. However, the claim is directed to an abstract idea. The claim recites communicating one or more of the consumer parameters via the corresponding APIs, and the consumer parameters include location and desired action. These limitations cover the collection and judgment of information. These limitations can be performed in the human mind. For example, one could note down their location and where they want to go. ‘communicating…’ is an additional element but is considered insignificant extra-solution activity. ‘communicating…’ is considered well-understood, routine, and conventional activity of transmitting data according to MPEP 2106.05(d)(II)i. The exception is not integrated into a practical application or considered significantly more because the additional element is insignificant extra-solution activity.

Regarding claims 3, 12 and 18 , the claims depends from the independent claims and are statutory categories of invention. The claims recite additional mental steps of “determining whether state 

	Regarding claim 9, the claim depends from claim 1 and is a method. However, the claim is directed to an abstract idea. The claim recites consumer parameters including action information, location, time, passenger, cargo, feature, or a combination. These limitations cover the collection and judgment of information. These limitations can be performed in the human mind. For example, one could note down their location, where they want to go, what features in a vehicle they want, etc. There are no additional elements. The exception is not integrated into a practical application or considered significantly more because there is no additional element that amounts to significantly more.

	Regarding claim 10, the limitations are similar to claim 1 and the rationale for rejection is the same as seen above in claim 1 above.

	Regarding claim 15, the limitations are similar to claim 9 and the rationale for rejection is the same as seen above in claim 9.

	Regarding claim 16, the limitations are similar to claim 1 and the rationale for rejection is the same as seen in claim 1 above.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 2, 4-6, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated under Gao et al., US 20210042668 A1, herein referred to as Gao.

8.	Regarding claim 1, 
Gao discloses the following:
Obtaining consumer parameters for an autonomous vehicle use case defined by a user (Paragraph 0026)
User may communicate a service request which includes origin point, destination, time, route, etc.
Querying a data resource for registered autonomous vehicles that satisfy baseline criteria using at least one of the consumer parameters to obtain a scoped set of autonomous vehicles (Paragraphs 0028 and 0029)
Operations computing system can determine if available vehicle providers can perform a transportation service request
Identify an autonomous vehicle of the scoped set of autonomous vehicles as the available autonomous vehicle when the current state information of that autonomous vehicle satisfies the autonomous vehicle use case (Paragraphs 0028 and 0029)
Operations computing system can determine if available vehicle providers can perform a transportation service request
Provide information of the available autonomous vehicle that is mapped to the consumer parameters (Paragraph 0055)
Operations computing system can communicate with user or vehicle and includes information on vehicle status

Regarding claim 2,
	Gao, as shown above, discloses all the limitations of claim 1. Gao further discloses the following:
Communicating with one or more of the autonomous vehicles of the scoped set of autonomous vehicles via their corresponding APIs to obtain the current state information (Fig. 2 item 220)
Vehicle APIs can communicate with system client

Regarding claim 4,
	Gao, as shown above, discloses all the limitations of claim 1. Gao further discloses the following:
Receiving a selection of one of the available autonomous vehicles (Paragraphs 0055 and 0111)
Vehicle service provider can be selected
In response to receiving the selection, facilitating communication via corresponding APIs of the selected available autonomous vehicle to enable action by the selected available autonomous vehicle (Fig. 2)
Vehicles can communicate with system client via API



Regarding claim 5,
	Gao, as shown above, discloses all the limitations of claim 4. Gao further discloses the following:
Communicating one or more of the consumer parameters via the corresponding APIs, wherein the consumer parameters includes location information and desired action information (Fig. 2, Paragraph 0026)
Application can allow user to communicate with service entity, which in turn is in communication with a vehicle API
User can communicate the origin point, time, destination, etc.

Regarding claim 6,
	Gao, as shown above, discloses all the limitations of claim 4. Gao further discloses the following:
Communicating a script via the corresponding APIs, wherein the script is based on the autonomous vehicle use case for the autonomous vehicle defined by the user (Fig. 2, Paragraphs 0026 and 0076)
Application can allow user to communicate with service entity, which in turn is in communication with a vehicle API
User can communicate the origin point, time, destination, etc.
Examiner is interpreting ‘script’ as information



Regarding claim 9,
	Gao, as shown above, discloses all the limitations of claim 1. Gao further discloses the following:
The consumer parameters comprise action information, location information, time information, passenger information, cargo information, feature information, or a combination (Paragraph 0026)
User may communicate a service request which includes origin point, destination, time, route, etc.

Regarding claim 10, the limitations are similar to those in claim 1 and are rejected using the same rationale from claim 1 above.

	Regarding claim 11, the limitations are similar to those in claim 2 and are rejected using the same rationale from claim 2.

	Regarding claim 13, the limitations are similar to those in claim 4 and are rejected using the same rationale from claim 4.

	Regarding claim 15, the limitations are similar to those in claim 9 and are rejected using the same rationale from claim 9.

	Regarding claim 16, the limitations are similar to claim 1 and is rejected using the same rationale as seen above in claim 1.

	Regarding claim 17, the limitations are similar to claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 19, the limitations are similar to claim 4 and are rejected using the same rationale as seen above in claim 4.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


10.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being obvious over Gao and in view of Schnittman et al., US 20140129027 A1, herein referred to as Schnittman.

	Regarding claim 3, Gao discloses communicating with the autonomous vehicles using the corresponding APIs to obtain current state information (Fig. 2, Paragraph 0055), but fails to explicitly disclose determining if a last known state has expired and if it has, using the last known state as the current state. However, Schnittman discloses using the last-known good state until the robot is able to accurately estimate its position (Paragraph 0080). It would be obvious to one skilled in the art at the time of filing to modify the invention of Gao to use a last-known vehicle state as the current state as this would be one way to re-acquire a vehicle’s state in the case that sensors or other localization methods fail or provide false data. The motivation to do this would be to re-acquire good state data instead of continuing on while false state data is used. If the false state information is being used, the vehicle may run off-course or navigate in an undesired way.

	Regarding claims 12 and 18, the limitations are similar to claim 3 and are rejected using the same rationale as seen above in claim 3.

11.	Claims 7, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Gao and in view of Kentley et al., US 20170132934 A1, herein referred to as Kentley.

claim 7, Gao discloses communication via corresponding vehicle APIs (Fig. 2), but fails to explicitly disclose receiving an option command while the vehicle is executing an action. However, Kentley discloses a rerouting request during execution where a user can stop at a different destination (Paragraph 0155). It would have been obvious to one skilled in the art at the time filing to modify the invention of Gao to use an option command while the service is ongoing as this would allow greater flexibility in service. For example, if there is a change in plans, one might want to stop the service and change where they are headed to.

	Regarding claim 8, Gao discloses communication via corresponding vehicle APIs (Fig. 2), but fails to disclose an option command to pause the action. However, Kentley discloses a rerouting request during execution where a user can stop at a different destination (Paragraph 0155). It would have been obvious to one skilled in the art at the time filing to modify the invention of Gao to use a pause option command while the service is ongoing as this would allow greater flexibility in service. For example, if there is a change in plans, one might want to stop at the current location and figure out where to go instead of continuing on the planned service.

	Regarding claim 14, the limitations are similar to claim 7 and are rejected using the same rationale as seen above in claim 7.

	Regarding claim 20, the limitations are similar to claim 7 and are rejected using the same rationale as seen above in claim 7.

Conclusion

US 2017/0316533 A1, by Goldman-Shenhar et al., is relevant to the current application because it discloses an autonomous vehicle transportation system that stores user profiles and preferences, such as vehicle features, destination, origin, time, etc.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664